Citation Nr: 1815502	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 8, 2011 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted entitlement to TDIU, effective September 8, 2011.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes it remanded the issue of an earlier effective for TDIU in September 2013, directing the Agency of Original Jurisdiction (AOJ) to refer it the Director of the Compensation Service for extra-schedular consideration in accordance at 38 C.F.R. § 4.16(b).  To the extent that the Veteran provided testimony regarding entitlement to TDIU at a January 2011 Board hearing before a Veterans Law Judge other than the undersigned, the Board finds the effective date of TDIU is a separate downstream issue than entitlement to TDIU.  See, e.g., Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as effective dated assigned for a benefit).  The Veteran did not request a Board hearing regarding the effective date of TDIU in his February 2017 substantive appeal.

The Board notes the December 2016 statement of the case issued by the AOJ also includes an issue that appears to relate to an earlier effective date for the 70 percent rating currently assigned for panic disorder with agoraphobia.  The Board finds this issue is not on appeal.  The Board's September 2013 decision finally adjudicated the issue of whether an effective date prior to September 8, 2011 for the 70 percent rating assigned for panic disorder with agoraphobia is warranted.  Board decisions are final when issued, unless reconsideration has been ordered or upon review by the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100(a).  The Veteran appealed the Board's decision to the Court, but later requested that the Court dismiss his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  This requires referral for consideration of TDIU on an extra-schedular basis in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Board notes it has previously determined referral for consideration of TDIU on an extra-schedular basis is warranted in this case.  Although the record indicates the AOJ prepared a memo in preparation for extra-schedular referral, it does not appear the Veteran's case was actually referred to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to an effective date prior to September 8, 2011 for TDIU to the Director, Compensation Service, for adjudication in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

